Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made and entered into
by and between Peter D. Aquino (the “Employee”) and Primus Telecommunications
Group, Incorporated (the “Employer”).

WHEREAS, the Employer and the Employee entered into an Employment Agreement
dated as of October 12, 2010, as amended by the Amendment to Executive
Employment Agreement dated January 17, 2013 (as so amended, the “Employment
Letter”);

WHEREAS, on April 26, 2013, the Employee resigned from all of his positions with
the Employer and its subsidiaries, with such resignation to be effective as of
April 30, 2013; and

WHEREAS, the Employer and the Employee have agreed to treat the Employee’s
resignation from the Employer as a termination by the Employer without Cause (as
defined in the Employment Agreement) for purposes of the Employment Agreement.

NOW THEREFORE, in consideration of the mutual promises contained herein, it is
agreed as follows:

1. The parties acknowledge and agree that the Employee’s employment with the
Employer will terminate effective April 30, 2013 (the “Termination Date”).

2. Subject to this Agreement becoming effective in accordance with Section 12
(the date of such effectiveness being referred to herein as the “Effective
Date”), (i) the Employer shall pay the Employee the amount of $2,800,000, such
payment to be made in lump sum on May 15, 2013; (ii) the Employer shall pay the
Employee the amount of $1,072,500, representing the unpaid portion of Tranche 2
of the Short Term Incentive Award (as defined in the Employment Agreement), such
payment to be made in lump sum on May 15, 2013; (iii) the Employer shall pay the
Employee the amount of $1,800,000, representing the unpaid portion of Tranche 3
of the Short Term Incentive Award, such payment to be made in lump sum on
May 15, 2013; (iv) the Employer shall pay the Employee a bonus in the amount of
$750,000, such payment to be made in lump sum on May 15, 2013; and (v) provided
the Employee timely elects to continue health insurance coverage in accordance
with the federal Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the
Company will pay the COBRA premiums, on the Employee’s behalf, until April 30,
2014. The Employee may continue coverage beyond April 30, 2014, at the
Employee’s own cost, in accordance with all applicable COBRA requirements. All
cash amounts payable pursuant to this Section 2 shall be subject to applicable
withholdings and deductions.

3. The Employee currently holds options (the “Stock Options”) exercisable for
13,724 shares of Common Stock, par value $0.001 per share, of the Employer (the
“Common Stock”), at an exercise price of $5.53 per share. Subject to this
Agreement becoming effective in accordance with Section 12, the Stock Options
shall continue to be exercisable until the close of business on October 27, 2013
and otherwise in accordance with the terms of the Primus Telecommunications
Group, Incorporated Management Compensation Plan, at which time any



--------------------------------------------------------------------------------

unexercised Stock Options shall expire. The Employee currently holds restricted
stock units (“RSUs”) covering 41,586 shares of Common Stock and dividend
equivalents in the aggregate amount of $166,344 (the “Dividend Equivalent
Amount”), which RSUs shall vest on the Termination Date. Subject to this
Agreement becoming effective in accordance with Section 12, as soon as
practicable following the Revocation Period (as defined in Section 12), and in
any event on or before May 31, 2013, the Employer shall issue shares of Common
Stock to the Employee in respect of the RSUs, net of shares of Common Stock to
be withheld with respect to applicable deductions and withholdings, and shall
pay the Employee in cash the Dividend Equivalent Amount, less applicable
deductions and withholdings.

4. As a material inducement to the Employer to enter into this Agreement and in
consideration of the Employer’s promise to provide the severance benefits
specified in Section 2 and Section 3, the Employee, on behalf of the Employee,
the Employee’s heirs, legal representatives, executors, administrators and
assigns, hereby irrevocably and unconditionally releases the Employer and all
its parent companies, subsidiaries, affiliates and related entities, together
with all of its and their current, former and future employees, directors,
partners, members, shareholders, officers, agents, attorneys, representatives,
insurers, predecessors, successors, assigns, and the like, and all persons
acting by, through, under or in concert with any of them (collectively, the
“Releasees”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages or causes of action,
suits, rights, demands, costs, losses, debts and expenses (including attorneys’
fees and costs incurred) of any nature whatsoever, known or unknown, suspected
or unsuspected, arising on or before the date the Employee signs this Agreement,
including, but not limited to, any claims arising out of or related to (i) the
Employment Agreement, (ii) the Employee’s employment with the Employer and the
ending of that employment, (iii) any contract, express or implied, in writing or
oral, or (iv) any rights or claims under any federal, state or local statute
prohibiting any form of discrimination, including, without limitation, the
National Labor Relations Act, Title VII of the 1964 Civil Rights Act, the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act, the
Virginia Human Rights Act, the Rehabilitation Act of 1973, including Section 504
thereof, the Americans with Disabilities Act, the Americans with Disabilities
Amendments Act of 2008, the Civil Rights Act of 1966 (42 U.S.C. § 1981), the
Civil Rights Act of 1991, the Equal Pay Act, the Lilly Ledbetter Fair Pay Act,
the Genetic Information Nondiscrimination Act of 2008, the Family and Medical
Leave Act, the Fair Labor Standards Act, the Employee Retirement Income Security
Act of 1974, the Immigration Reform and Control Act, the Worker Adjustment and
Retraining Notification Act, and the Occupational Safety and Health Act, all as
amended; provided, however, the Employee is not waiving, releasing or giving up
any rights the Employee may have to workers’ compensation benefits, to Accrued
Obligations (as defined in Section 8), to continued benefits in accordance with
COBRA, to unemployment insurance, to the vesting, exercise, or other rights
relating to any Stock Options and RSUs as provided in Section 3 , to
indemnification provided by the Employer or any of its subsidiaries under the
laws of its jurisdiction of organization, its certificate of incorporation,
bylaws or other organizational document or pursuant to any indemnification or
other agreement between the Employer and the Employee, to any rights under any
insurance policy maintained by the Employer or any of its subsidiaries, to
enforce the terms of this Agreement, or to any other right which cannot be
waived as a matter of law. This release specifically includes, but is not
limited to, any claims based upon race, color, age, religion, sexual
orientation, creed, sex,

 

2



--------------------------------------------------------------------------------

national origin, ancestry, alienage, citizenship, nationality, mental or
physical disability, marital status, harassment or any other basis prohibited by
law. The Employee further agrees to waive irrevocably any right to recover under
any claim that may be filed on the Employee’s behalf by the U.S. Equal
Employment Opportunity Commission (“EEOC”) or any other federal, state or local
government entity, relating to the Employee’s employment with the Employer or
the ending of that employment. Notwithstanding the foregoing, this Agreement
does not: (x) prohibit or restrict Employee from communicating, providing
relevant information to or otherwise cooperating with the EEOC or any other
governmental authority with responsibility for the administration of fair
employment practices laws regarding a possible violation of such laws or
responding to any inquiry from such authority, including an inquiry about the
existence of this Agreement or its underlying facts, or (y) require Employee to
notify the Employer of such communications or inquiry.

5. The Employee represents and warrants that the Employee has not (i) filed or
otherwise initiated any complaints or charges or lawsuits against the Employer
or any other Releasee with any governmental agency or court, or (ii) assigned or
transferred, or purported to assign or transfer, to any person or entity, any
claim or any portion thereof or interest therein the Employee has against the
Employer or any other Releasee.

6. The Employee has returned all Employer property, including without
limitation, all equipment, computers, supplies, documents, files, records,
reports, memoranda, software, credit cards, cardkey passes, identification
badges, door and file keys, computer access codes, disks, employee or
instructional manuals, and all other physical or personal property the Employee
received, prepared or helped to prepare in connection with the Employee’s
employment with the Employer, and all copies, duplicates, reproductions or
excerpts thereof, whether such material is in paper form or electronic or
recorded format.

7. The Employee agrees that the Employee will not make, or cause to be made, any
disparaging or defamatory comments about the Employer or about any other
Releasee, nor will the Employee authorize, encourage or participate with anyone
on the Employee’s behalf to make such statements. The Employer agrees that it
will not make, or cause to be made, any disparaging or defamatory comments about
the Employee or authorize, encourage or participate with anyone on the
Employer’s behalf to make such statements. Nothing in this Section 7 shall
prohibit any person from making truthful statements when required by order of a
court or other governmental body having jurisdiction.

8. The Employee acknowledges and agrees that the severance benefits specified in
Section 2 and Section 3 shall be in lieu of and discharge any obligations of the
Employer to the Employee for any further compensation, severance benefits, or
any other expectations of remuneration or benefit on the part of the Employee,
except: (i) for the payment of any salary earned but not paid through the
Termination Date, less applicable deductions and withholdings; (ii) for the
payment of any accrued but unused paid-time-off as of the Termination Date, less
applicable deductions and withholdings; (iii) for the reimbursement of
reasonable business expenses incurred by the Employee prior to the Termination
Date, to be paid in accordance with the Employer’s policy for reimbursement of
employee business expenses (the foregoing obligations in clauses (i), (ii) and
(iii) being referred to as the “Accrued Obligations”).

 

3



--------------------------------------------------------------------------------

9. The Employee represents and acknowledges that the Employee (i) has been given
a period of forty-five (45) calendar days to consider this Agreement; (ii) has
read and understands the terms of this Agreement; (iii) has been given an
opportunity to ask questions of the Employer’s representatives; (iv) understands
that this Agreement includes a waiver of all rights and claims the Employee may
have under the Age Discrimination In Employment Act of 1967 (29 U.S.C. §621 et
seq.); and (v) has been advised to consult with an attorney prior to signing
this Agreement.

10. The Employee further represents that in signing this Agreement the Employee
does not rely, and has not relied, on any representation or statement not set
forth in this Agreement made by any representative of the Employer or any other
Releasee with regard to the subject matter, basis or effect of this Agreement or
otherwise.

11. This Agreement is knowingly and voluntarily entered into by all parties.

12. For a period of seven (7) calendar days after the date the Employee signs
this Agreement (which shall not be prior to the Termination Date), the Employee
has the right to revoke this Agreement by delivering written notice of
revocation to John D. Filipowicz, General Counsel & CAO, 7901 Jones Branch
Drive, Suite 900, McLean, VA 22102 prior to midnight on the seventh
(7th) calendar day following the date on which the Employee signs this
Agreement. The Agreement shall not be effective or enforceable, and the Employee
shall not be entitled to any Severance Pay, unless and until seven (7) calendar
days have elapsed from the date the Employee signs this Agreement, and the
Employee has not revoked the Agreement during that seven (7) calendar day period
(the “Revocation Period”).

13. The Employee acknowledges that he shall continue to be bound by Section 2.6
(Confidential Information), Section 2.7 (Competitive Activity) and Section 2.8
(Ideas, Inventions and Discoveries) of the Employment Agreement, each in
accordance with and for such periods specified by such sections of the
Employment Agreement. For the avoidance of doubt, businesses that have been
divested by the Employer or with respect to which the Employer has agreed to
divest shall not constitute material or significant direct competitors of the
Employer for purposes of Section 2.7 of the Employment Agreement.

14. This Agreement sets forth the entire agreement between the parties and
supersedes any and all prior agreements, understandings or arrangements between
the parties as to the subject matter of this Agreement, except that Sections
2.6, 2.7 and 2.8 of the Employment Agreement shall remain in full force and
effect in accordance with their terms as provided in this Agreement.

15. The Employee acknowledges that the Employee (i) has a legal obligation to
refrain from trading in the Employer’s securities while in possession of
material non-public information regarding the Employer, and such obligation will
continue after leaving the Employer, and (ii) will continue after the
Termination Date to be subject to certain reporting and liability provisions
under Section 16 of the Securities Exchange Act of 1934, as amended, and the
rules promulgated thereunder.

 

4



--------------------------------------------------------------------------------

16. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia without reference to rules regarding
conflicts of law. The Employee irrevocably submits to and recognizes the
jurisdiction of Virginia’s state courts or, if appropriate, a federal court
located in the Commonwealth of Virginia (which courts, for purposes of this
Agreement, shall be the only courts of competent jurisdiction), over any suit,
action or other proceeding arising out of, under or in connection with this
Agreement of any subject addressed in this Agreement.

17. The provisions of this Agreement are severable, and if any part or provision
of it is found to be unenforceable, the other parts and provisions shall remain
fully valid and enforceable, provided, however, that if the release provided for
in Section 4 (or any part thereof) is found to be invalid, the parties shall
negotiate a modification to such release to ensure the maximum enforceability
permitted by law.

18. This Agreement may be executed in any number of counterparts, each of which
shall, when executed, be deemed to be an original and all of which shall be
deemed to be one and the same instrument.

19. Neither this Agreement nor any part of it may be modified, amended, changed
or terminated orally, and any modification, amendment, or termination must be in
writing signed by the parties hereto. Any waiver of any term or provision of
this Agreement must be in writing and signed by the party granting the waiver.

20. This Agreement shall be binding on the Employee and the Employee’s heirs,
administrators, representatives, executors and assigns and shall inure to the
benefit of the Employer, its parent companies, subsidiaries and affiliates and
to all of their successors and assigns.

21. Each party shall bear its or his own attorneys’ fees and costs incurred in
connection with this Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement on the date
indicated below.

 

PRIMUS TELECOMMUNICATIONS GROUP, INCORPORATED By:   /s/ Neil Subin  

Neil Subin

Director

Date:   April 26, 2013

 

EXECUTIVE

/s/ Peter D. Aquino

Peter D. Aquino

Date:

 

April 26, 2013